Wells, J.
This case is before us at this time on a motion by the defendants in error to dismiss the petition in error for want of jurisdiction; they claiming that the record does not show that the amount in controversy is more than one hundred dollars, exclusive of costs, and that this cause was not certified to by the trial court as one of the cases mentioned and excepted in paragraph 4642 of the General Statutes of 1889. The plaintiff in error, in the argument of the motion, insisted that the record did show that *73the. action. imvolved more than one hundred dollars. But a careful examination of the record satisfies us that such is not the case. The question, then, is as to what the record must show in cases involving less than one hundred dollars ; and we think, from a careful examination of the paragraph of the statute referred to, that not only must the case appear to belong to one of the excepted classes, but the judge of the district court must certify, in express terms, that it does belong to one of said classes. The motion to dismiss the petition in error will be sustained.